Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-17-21 and this office action is a final rejection. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0223819 to Coghlan.


Referring to claim 6, Coghlan further discloses the tank comprises a tank body – at 10,31, and a tank cover – at 36, disposed to cover on the tank body – see figures 1-3, and wherein the second conductive contact is disposed on the tank cover – see at 53 in figure 3, and the electric device is mounted on the tank cover – see at 37,44 in figure 3, and the external power source connection seat – at 33, is disposed on one side of the base seat along a circumference of the base seat – see figure 2, and the first conductive contact comes into contact with the second conductive contact when the tank cover is arranged to cover the tank body mounted on the tank mount – see figures 1-3.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claim 3 above, and further in view of U.S. Patent No. 4,196,695 to Zupo.
Referring to claim 4, Coghlan further discloses the tank comprises a tank body – at 10,39, and a tank cover – at 36, connected to the tank body – see figures 1-3, wherein the electric device – at 59,64, is fixedly connected to a bottom of the tank body – see figures 2-3, through a connecting member – at 32 and/or 57,58, and the second conductive contact – at 63,65, is disposed in a second contact mount – at 56b,56c, at the bottom of the tank body – see figure 3, is connected to an end of the connecting member facing away from the electric device – see figure 3, and extends through the bottom of the tank body – at 10, to an outside of the tank – see figure 3, and the external power source connection seat – at 33, is disposed under the tank mount – see figures 2-3. Coghlan does not disclose the tank mount is provided with a through hole configured for the second conductive contact to pass through. Zupo does disclose the tank mount – at 13,14,18-20, is provided with a through hole configured for the second conductive contact to pass through – see contacts – at 34-36 in holes in the mount – at 20 as seen in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan and add the through hole in the tank mount as disclosed by Zupo, so as to yield the predictable result facilitating electrical connections of the components of the device as desired.
Referring to claim 5, Coghlan as modified by Zupo further discloses the connecting member comprises a connecting tube – at 57,58, and a connecting wire – at 63, disposed in the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as applied to claim 3 above, and further in view of U.S. Patent No. 4,082,062 to Rodemeyer.
Referring to claim 7, Coghlan further discloses the external power source connection seat – at 33, comprises a protective casing – outer casing of 33, having a first contact mount configured for mounting the first conductive contact – see at 63x,65x connected to 33 in figure 2, wherein the external power line extends into inside the protective casing to be coupled to the first conductive contact – see the connection of 35 to 33 in figures 2-3. Coghlan does not disclose the protective casing is provided with a protective hole configured for the second conductive contact to pass through at a position corresponding to the first conductive contact. Rodemeyer does disclose a power source connection seat – at 70, configured for mounting the first conductive contact – at 74, and a protective hole – see holes receiving plugs – at 78,84, configured for the second conductive contacts – at 78,84, to pass through at a position corresponding to the first conductive contact – at 74 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan and add the power source connection seat of Rodemeyer, so as to yield the predictable result of facilitation connection of the electrical components of the device as desired.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan in view of U.S. Patent No. 5,799,614 to Greenwood.
.
Claims 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coghlan as modified by Greenwood as applied to claim 8 above, and further in view of Rodemeyer.
Referring to claim 10, Coghlan as modified by Greenwood further discloses the first fixing member comprises an insert slot – at 56c, defined in the sidewall of the tank body – at 10 – see figure 3, and an insert plate – at 58, fixedly connected to the electric device – at 59 – see figure 3, the insert plate having a first end connected to the electric device – see figure 3, and a second end that extends toward the tank body – see connection of 10,58 in figure 3. Coghlan as modified by Greenwood does not disclose the second end of the insert plate is insertable into the insert slot thus fixing the electric device onto the tank body. Rodemeyer does disclose the second end of the insert plate – at 72, is insertable into the insert slot – at 73, thus fixing the electric 
Referring to claim 15, Coghlan as modified by Greenwood further discloses the external power source connection seat – at 33, comprises a protective casing – outer casing of 33, having a first contact mount configured for mounting the first conductive contact – see at 63x,65x connected to 33 in figure 2 of Coghlan, wherein the external power line extends into inside the protective casing to be coupled to the first conductive contact – see the connection of 35 to 33 in figures 2-3 of Coghlan. Coghlan as modified by Greenwood does not disclose the protective casing is provided with a protective hole configured for the second conductive contact to pass through at a position corresponding to the first conductive contact. Rodemeyer does disclose a power source connection seat – at 70, configured for mounting the first conductive contact – at 74, and a protective hole – see holes receiving plugs – at 78,84, configured for the second conductive contacts – at 78,84, to pass through at a position corresponding to the first conductive contact – at 74 – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Coghlan as modified by Greenwood and add the power source connection seat of Rodemeyer, so as to yield the predictable result of facilitation connection of the electrical components of the device as desired.
Referring to claim 17, Coghlan as modified by Greenwood further discloses an external power line – at 35, wherein the base seat – at 23, comprises a tank mount – see top of 23, and an external power source connection seat – see at 33, connected to the tank mount – via the sidewalls of the base – at 23 as seen in figures 1-3, the tank mount being configured for placing .

Allowable Subject Matter

4.	Claims 12 and 19 are allowed.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

5.	Regarding the prior art rejections of claim 1, the Coghlan reference US Pub. No. 2014/0223819 discloses the claimed invention as detailed earlier in paragraph 2 of this office action. Further, Coghlan discloses when the tank – at 10,31,39, is moved out of the base seat – at 23, the first conductive contact gets out of contact with the second conductive contact to power off the electric device – see at 63,65 and 63x,65x in figures 1-3 and paragraph [0029] where the conductive contacts – at 63 and 65 are described as plugging into the base seat – at 23 and therefore are capable of getting out of contact by unplugging the contacts from the base seat to power off the device and are capable of getting out of contact when the tank is removed from the base seat such as during disassembly of the device.
	Regarding the prior art rejections of claim 8, the Coghlan reference in view of the Greenwood reference US Pat. No. 5799614 renders the claim obvious as detailed earlier in paragraph 3 of this office action. The Coghlan reference discloses the tank further comprises a tank cover – at 36, operative to cover the tank body – see figures 1-3, the first conductive contact is disposed to face toward the tank body – see at 63x,65x in figures 2-3, the electric device is connected to a sidewall of the tank body through a first fixing member – see at 32,64 and – see at 57-58 in figures 2-3, and extends toward the tank cover – at 36 – see figures 2-3, the second conductive contact is disposed to face toward the tank cover – see at 63,65 in figures 2-3, and the first conductive contact is in contact with the second conductive contact when the tank body is covered by the tank cover – see at 23 and paragraph [0029] and further discloses the tank cover – at 36, is removed from the tank body – at 31,39, the first conductive contact gets out of contact 
	Regarding the prior art rejections of claims 3-7, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claims 10, 15 and 17, applicant relies upon the same arguments with respect to parent claim 8 discussed earlier. 

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643